Citation Nr: 1422473	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-23 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected lumbar spine disability, to include chronic lumbosacral strain and multilevel degenerative disc disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from January 1982 to July 1990.

The increased rating matter on appeal comes before the Board of Veterans' Appeals (Board) from a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This decision continued the 20 percent disability rating then in effect for the Veteran's service-connected chronic lumbosacral strain.  The disability was later characterized as chronic lumbosacral strain, including multilevel degenerative disc disease.  

The Veteran, in her August 2012 substantive appeal (VA Form 9), asked to be afforded a hearing before a Veterans Law Judge at the RO.  After being notified by a letter dated in February 2014 that her hearing was scheduled to take place in April 2014, the Veteran withdrew her hearing request.  See VA Form 21-4138, dated in April 2014.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  Both were reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was contacted by telephone by VA in April 2014; contents of this conversation are documented as part of a VA Form 21-4138.  The Veteran, in pertinent part, noted that she had moved to Texas and requested that VA medical treatment records be obtained from the VA Medical Center (VAMC) in Dallas.  She added that she was in receipt of fee-basis chiropractic treatment at this medical facility.  

To date, those records have not been obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, those records must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file all VA treatment records pertaining to treatment afforded the Veteran at the VAMC in Dallas, to include those from a fee-basis chiropractor.  

2.  After the above development has been completed, return the Veteran's claims file to the VA examiner who conducted the VA thoracolumbar examination in August 2013.  After a review of all newly acquired medical evidence, the examiner is asked to provide an addendum as to whether any of the new evidence alters any of the observations and conclusions she provided in August 2013 (and September 2013 addendum).  

A new examination is not required unless deemed necessary by the examiner or the examiner who conducted the August 2013 examination is no longer available.

3.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completion of the above and any additional development which the RO may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issue on appeal.  The RO/AMC should issue an appropriate supplemental statement of the case, and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



